Citation Nr: 9900696	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  90-25 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left arm disability.


REPRESENTATION

Appellant represented by:	Michael A. O'Pake, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from an October 1989 decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center in 
Philadelphia, Pennsylvania (RO&IC) which informed the veteran 
that his previously denied claim of entitlement to service 
connection for a left arm disability could not be reopened 
without submission of new and material evidence.  

In a decision dated in August 1991, the Board declined to 
reopen the claim of entitlement to service connection for a 
left arm disability, finding that no new and material 
evidence had been presented.  The veteran appealed to the 
United States Court of Veterans Appeals (Court).

In a memorandum decision dated in March 1993, the Court 
vacated the Boards August 1991 decision and remanded the 
case to the Board for further proceedings consistent with the 
Courts decision.  [redacted].  

In March 1995, the Board issued a decision in which it found 
that (1) the veteran had not presented new and material 
evidence for the purposes of reopening his claim of 
entitlement to service connection for a left arm disability, 
and (2) the June 1988 and previous Board decisions were not 
subject to collateral review on the basis of alleged clear 
and unmistakable error (CUE) under 38 C.F.R. § 3.105(a).
The veteran appealed the Boards March 1995 decision.

In August 1996, the Court issued a single-judge order which 
affirmed the Boards March 1995 decision dismissing the claim 
of CUE, vacated the Boards decision as to the new and 
material evidence issue and dismissed the appeal with respect 
to the a claim to reopen the claim for service connection for 
a left arm disability.  
[redacted].

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran did not state a 
claim to reopen the claim of entitlement to service 
connection for a left arm disability following the Boards 
June 1988 decision, and that in accordance with the Courts 
August 1996 order, the ROs October 1989 decision and all 
subsequent RO decisions pertaining thereto are vacated.


FINDING OF FACT

The veteran did not state a claim to reopen the previously 
denied claim of entitlement to service connection for a left 
shoulder disability following the Boards June 1988 denial.


CONCLUSION OF LAW

The ROs October 1989 and subsequent related decisions 
related thereto denying reopening of the veterans claim for 
service connection for a left arm disability are vacated. 
38 U.S.C.A. § 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.200 et seq. (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 1988, the Board issued a decision denying the 
veterans attempt to reopen his claim for entitlement to 
service connection for a left arm condition.  The veteran 
then submitted several statements in which he contended that 
the RO and the Board had erred in their prior determinations, 
and he requested a personal hearing.  The RO informed the 
veteran of the requirement that he submit new and material 
evidence prior to reopening a previously denied claim for 
service connection.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The ROs 
determination was repeated in several letters to the veteran 
and his representative dated thereafter.  In April 1990, the 
veterans representative submitted a Notice of Disagreement 
as to the ROs decision not to reopen the claim.  In April 
1990, the RO issued a statement of the case which addressed 
the issue of whether the veteran had submitted new and 
material evidence to reopen the claim for a left arm 
disability.

In August 1991, the Board issued a decision finding that the 
veteran had not presented new and material evidence for the 
purpose of reopening the claim.  The Board noted that in his 
VA Form 1-9, the veteran stated that he had no new evidence 
to submit to the Board in support of his claim.  The Board 
also noted that since the last Board denial of the claim, the 
veteran had submitted only duplicate copies of evidence 
already submitted.

The veteran appealed the Boards decision, and in March 1993, 
the Court issued a memorandum decision finding that the 
veteran had not submitted any new and material evidence for 
the purposes of reopening his claim, and that the veteran had 
acknowledged that fact in the record.  The Court determined 
that the veteran had actually stated a claim alleging clear 
and unmistakable error (CUE) on the part of the Board in its 
prior decisions.  The Court vacated and remanded the case to 
the Board for further action.  The Court did not affirm the 
Boards determination as to the issue of new and material 
evidence, and did not dismiss that issue.

In a decision dated in March 1995, the Board again addressed 
the perceived issue of new and material evidence, and again 
determined that the veteran had not submitted new and 
material evidence to reopen the claim of service connection 
for a left arm condition.  The Board further determined that 
the CUE claim regarding prior Board decisions was without 
legal merit, citing the recently decided United States Court 
of Appeals for the Federal Circuit case Smith v. Brown, 35 
F.3d 1516, 1527 (1994) and Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The Board dismissed the issue of CUE.  
The veteran appealed the Boards decision to the Court.
In August 1996, the case was again before the Court, and in a 
single judge order, the Court held that the Boards March 
1995 determination as to new and material evidence was 
unnecessary because the Courts March 1993 decision, which 
found that no new and material evidence had been submitted, 
was controlling.  Thus, the law of the case doctrine 
applied to the issue, and the Board was barred from 
considering the issue.  The Court vacated the prior Board 
decision as to that issue and dismissed the veterans appeal 
of the claim to reopen the issue of entitlement to service 
connection for a left arm disability.  The Court also 
affirmed the Boards March 1995 determination as to the CUE 
claim.  [redacted].

Thus, the Court has vacated the Board decisions of August 
1991 and March 1995 (in part).  The Court essentially found 
that the veteran had never submitted a claim to reopen his 
claim for service connection for a left arm disability, but 
rather that he had alleged CUE in prior Board decisions.  In 
essence, the Court determined that adjudication of the new 
and material evidence issue was inappropriate because no 
appeal had been filed by the veteran.  In the absence of an 
appeal VA is without jurisdiction to adjudicate.  38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 20.200 et seq.  As the Board reads the 
Courts two decisions, the Boards August 1991 and March 1995 
(to the extent it dealt with the new and material issue) 
decisions were legal nullities in the absence of an appeal by 
the veteran.

Because the prior Board decisions have been vacated for the 
above reasons, the Board finds it necessary to instruct the 
RO to vacate the decision of October 1989 and all subsequent 
related decisions which denied the perceived claim to reopen 
the veterans claim for service connection for a left arm 
disability on the basis of new and material evidence.  As 
discussed above, any RO decision which purported to 
adjudicate a nonexistent claim is without legal effect.  

The Board notes that in August 1998, the RO issued a rating 
decision declining to reopen the claim of entitlement to 
service connection for a left arm disability.  This 
particular decision is not on appeal before the Board at this 
time, and the Boards decision to vacate certain prior RO 
decisions does not apply to the August 1998 decision.

ORDER

The RO is directed to vacate its October 1989 decision and 
subsequent rating decisions pertaining thereto, with regard 
to the issue of whether new and material evidence has been 
submitted to reopen the veterans claim of entitlement to 
service connection for a left arm disability.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
